KEITH, Chief Justice,
dissenting.
I respectfully dissent. To me the record established there was “cause,” as that term was understood at the time of settlement in 1991, for vacating the award.
The'facts, briefly stated, are these. David L. Black worked as a janitor for Honeywell. Over the course of his employment, Black sustained a number of compensable lumbar spine injuries. In that the disability caused by Black’s work injuries was made substantially greater because of a pre-existing thora-columbar spine disability, in January 1985, Honeywell registered Black with the Special Compensation Fund for a 10.5% whole body impairment. In late 1991, Black and Honeywell, both represented by counsel, negotiated “a full, final and complete settlement” for all claims arising out of Black’s injuries at Honeywell, exclusive of medical benefits. The settlement agreement incorporated an earlier agreement that included payment for an 8% impairment to close out a claim for a 10.5% impairment. The settlement agreement was approved and an award issued on December 2,1991.
In October 1993, Black had an onset of low back pain at home after carrying a child’s desk up a flight of stairs; and on March 4, 1994, Black underwent an “anterior/posterior fusion of Til to L2 with reduction of kypho-sis and posterior instrumentation.” Black’s surgeon rated the ensuing impairment at 34.5% and said that 50% of Black’s disability *489was due to his work injuries and 50% to his nonwork injuries. Honeywell’s medical consultant said that Black’s recurrent back problem was unrelated to his work at Honeywell.
Black sought temporary total, permanent partial, rehabilitation and medical benefits. On motion of Honeywell, the claims for temporary total and rehabilitation benefits were dismissed as having been closed out by the 1991 award on stipulation and terms of the agreement. Black filed a petition to vacate the 1991 award on stipulation on grounds of substantial change in condition; and in response, Honeywell agreed that Black’s thora-columbar problem had “worsened considerably” but vigorously disputed that it was causally related to his work at Honeywell. In December 1994, the WCCA denied the petition, concluding it was premature where the issue of causation, which as the WCCA put it appeared to be the “principal issue in dispute,” would of necessity be decided on the merits by a compensation judge following an evidentiary hearing on the remaining (and still pending) claims for medical and additional permanent partial disability benefits. Black v. Honeywell, Inc., (WCCA filed Dec. 9, 1994).
The claims for medical and permanent partial disability benefits went to hearing, the compensation judge found causation, Honeywell appealed, and Black filed an amended petition to vacate the 1991 award. The WCCA affirmed the compensation judge’s causation determination but denied the petition to vacate the 1991 award, concluding, among other things, that although Black’s condition may have deteriorated, leading to serious medical care, and “likely” resulted in a “significant increase” in disability, he could claim additional permanent partial disability and medical benefits without vacating the prior award. Black v. Honeywell, Inc., - Workers’ Comp.Dec.-(WCCA filed Feb. 28, 1996). But Black’s claims for wage loss and rehabilitation benefits have been dismissed because of the settlement agreement and award based thereon.
Under the law that applies to this case, the award may be vacated on grounds that there has been an unanticipated substantial change, or deterioration, in the employee’s medical condition causally related to the com-pensable injury since the time of the settlement. Franke v. Fabcon, Inc., 509 N.W.2d 373, 377 (Minn.1993). In “change-of-condition” cases the focus is on whether there has been a substantial or significant change in condition (and if there is causation). Id. (citing Turner v. Federal Reserve Bank of Mpls., 298 Minn. 161, 167, 213 N.W.2d 414, 418 (1973) (“Only where there is substantial additional disability which has occurred since the award was made is the commission justified in setting it aside.”); Wollschlager v. Standard Constr. Co., 300 Minn. 550, 551, 220 N.W.2d 346 (1974); Bennett v. Hoiseth Motor Sales, 302 Minn. 534, 224 N.W.2d 148, 149 (1974) (“symptoms have worsened and increased and also show a significant increase in his disability”)). The inquiry, then, is on “the extent of improvement or worsening of the injury on which the original award was based.” Id., quoted in Davis v. Scott Moeller Co., 524 N.W.2d 464, 467 (Minn.1994). This inquiry compares “the employee’s condition as it was at the time of the petition to vacate with what the condition had been at the time of the settlement, unlike a mutual mistake case where the inquiry focuses on what the situation was and what was known about it at the time of settlement.” Franke, 509 N.W.2d at 377. In conclusion, where initially in protesting causation Honeywell conceded the worsening in medical condition, where the WCCA agrees that Black’s medical condition has deteriorated, likely resulting in significant added impairment, and where causation has now been judicially determined, I believe that pursuant to Franke, the petition to vacate the prior award should have been granted.